DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/05/2022 has been entered.
 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5 and 7-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wright, JR. et al., U.S. Patent Publication Number 2019/0370544 A1, in view of Plummer et al., U.S. Patent Publication Number 2019/0156086 A1, further in view of Chen et al., U.S. Patent Publication Number 2012/0075343 A1.

Regarding claim 1, Wright discloses a method of determining the location of uniquely identifiable objects performed by an augmented reality computing system, hereinafter referred to as AR system, that includes one or more processors and sensors, the method comprising: 
generating a three dimensional virtual model of at least a part of an environment surrounding the AR system based on information provided by sensors of the AR system (paragraph 0144, generate a 3D model of the object, 3D model may utilized information from a depth sensor; paragraph 0176, SLAM, simultaneous localization and mapping, localization and mapping may generate a rough 3D reconstruction of the environment, accordingly, a rough model of the environment, including many visual features describing the environment uniquely); detecting unique identifiers of respective objects within the environment using said sensors (paragraph 0046, detects an object within a captured image; paragraph 0047, a key for searching may be an identifier of the object, e.g. a unique object identifier); 
determining locations of the object within the three-dimensional model (paragraph 0034, locate and identify object from within the view of the images captured by a camera; paragraph 0100, SLAM, scene or object tracker; paragraph 0176, a rough 3D model of the environment stored in a geolocation indexed database; paragraph 0177, the geolocation to identify object at that geolocations, to determine what object are shown).
	However, it is noted that Wright discloses paragraph 0150, 3D object tracking may update a new pose for each frame of the annotation and/or object, but fails to specifically disclose receiving user input data identifying one of the object; updating a last know location of the object based on the determined location; determining whether the identified object is within a field of vision of the sensors; and based on the determination and last known location of the identified object, displaying a navigational aid corresponding to the identified object.
	Plummer discloses receiving input data identifying one of the objects (paragraph 0082, a user interface of a mobile computing device or other computing device incorporated into the tracking system to input query data into a lookup process software program provided on the mobile computing device or other computing device. The human operator may input query data including, but not limited to, the identification number of the particular container or object, the date of delivery of container(s) or object(s), the lot or batch number of container(s) or object(s), the source of container(s) or object(s), kind of goods contained in the container(s) or the kind of the object(s), and/or other query data that is included in the record of one or more container(s) or object(s)); and updating a last know locations of the objects based on the determined locations (paragraph 0098, determine whether the last recorded position is consistent with the position of the object, and to update the last recorded position of the object to be consistent with the position of the object if it is not) displaying a navigational aid corresponding to the identified object (paragraph 0088, the navigation processing software may be operable to select the route, presented with a map on the display screen of the mobile computing device from an image sensor of the mobile computing device).
	Chen discloses generating a three-dimensional virtual model (paragraph 0012, a computer-generated model of the scene); detecting unique identifiers of respective objects within the environment (paragraph 0044, detect, location and uniquely identify patterns placed upon parts of fixed portion of the FOR); determining locations of the objects (paragraph 0029, all the parts in a closed list are identified and located); updating last known locations of the objects based on the determined locations (paragraph 0035, the classifier updates the stored identifications and locations; paragraph 0036, As the user scans the scene, the classifier is continually provided with new images from different poses. The classifier processes this information to verify and strengthen the identification and location of previously classified parts, or to identify and locate parts not previously identified to continuously build and update the inventory of parts; paragraph 0049); receiving user input data identifying one of the objects (paragraph 0030, also comprises a user input device, the user may user the GUI for selecting the correct part from a plurality of candidate parts identified); determining whether the identified object is within a field of vision of the sensors (paragraph 0028, identified parts within the current FOV are indicated as “Found”, identified parts outside the current FOV are indicated as “Seeking”); and based on the determination and the last known location of the identified object, displaying a navigational aid corresponding to the identified object (paragraph 0028, location indicators may be one or more of the position of icon on the display, a directional arrow or a distance to the part; paragraph 0029, provided the part is not repositioned, removed or replaced while outside the FOV, which Examiner interprets as determined based on a last known location).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the updated pose for the annotation and/or object as disclosed by Wright, the updating the last know or recorded position based on the position as disclosed by Plummer, to allow the object position to be consistent if it is not consistent with the last recorded or known position as disclosed by Plummer.
It further would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include Wright, the determining if the identified object is within a field of vision and using that determination and last known location as disclosed by Chen to display a navigation aid, in that Wright discloses paragraph 0095, it may be desirable for the remote individual to navigate the space of the environment, provide annotations to the portions of the environment the user is not currently located and/or to guide the user to a desired location within the environment, and Chen discloses paragraph 0029, once a part is identified and located, it will not reed to be reacquired as the part enters, departs and re-enters the FOV.

Regarding claim 2, Wright discloses wherein the method further comprises: detecting an identifier that has a known absolute position within the environment surrounding the AR system and referencing the positions of objects within the virtual model, thereby associating an absolute real world position to the objects (paragraph 0087, object detection and tracking, determining the position of known objects relative to the device, and/or 3D reconstruction, creating a digital 3D representation of the environment; paragraph 0100, SLAM system, a scene- or object-specific tracker, etc., this system can provide a spatial frame of reference and understanding of the environment's spatial layout).

Regarding claim 3, wherein displaying the navigational aid comprises: retrieving the last known location of the identified object and displaying the last known location of the identified object in a user observable display portion of the AR system

Wright discloses further comprising: retrieving stored information relating to a uniquely identified object and displaying at least part of the stored information in a user observable display portion of the AR system (paragraph 0047, key for searching the communication database may be retrieved from the record associated with the identified object stored in the object database, the key may be identifier of the object, e.g. a unique object identifier; paragraph 0046, can resent to the user options for interacting with the detected object).

Regarding claim 4, Wright discloses wherein displaying the navigational aid further comprises: when the identified object is not within the Field Of Vision, determining a route within the virtual model that allows the user of the AR system to move toward the object and displaying the route within the Field Of Vision of the AR system as observable by the user of the AR system (paragraph 0095, provide annotations to the portions of the environment the user is not currently located and/or to guide the user to a desired location within the environment).

Regarding claim 5, Wright discloses wherein the AR system comprises one or more augmented reality computing devices, hereinafter referred to as the AR devices, that includes one or more processors, the method comprising a step of displaying object information performed by an AR device, the method comprising: receiving information relating to a moveable object (paragraph 0051, receive other information from the local user’s electronic device in response to the initiation of the communication session that is helpful in assisting the local user, information may include information associated with the object, historical information associated with the object, operating specifications/parameters and other real time diagnostic data); checking whether a virtual representation of the object forms part of a virtual representation of the environment occupied by the AR device (paragraph 0173, visual object recognition, for example when ta user is on a street corner in Paris, there may exist a database or listing of all object at that street corner); and displaying, in a user observable display portion of the AR device information relating to the object (paragraph 0173, the user device may display annotations and/or labels for all object viewed via the user device, assuming annotations and/or labels exist for all the objects).

Regarding claim 7, Wright discloses wherein the method further comprises: receiving said information relating to the movable object by one or more of: detecting and interpreting a voice command provided by the user (paragraph 0078, the applicant run on the HMD may be configured to respond to certain voice commands received from the user); detecting and interpreting one or more user gestures using sensors of the AR device (paragraph 0078, the user may be able to navigate the AR experience via gesture input detected); or detecting and interpreting a region of a display of the AR device or an object currently observed by the user of the AR device (paragraph 0077, detect and track objects within the user’s environment).

Chen discloses receiving information relating to the movable object by one or more of: detecting and interpreting a voice command provided by the user; detecting and interpreting one or more user gestures using sensors of the AR device; or detecting and interpreting a region of a display of the AR device or an object currently observed by the user of the AR device (paragraph 0006, AR system can render graphics that have a pre-determined three-dimensional relationship to a moveable object in the scene, provided that one or more of the visible patterns in the scene has a known and fixed spatial relationship to the moveable object).

Regarding claim 8, Wright discloses wherein the AR system comprises one or more augmented reality computing devices, hereinafter referred to as the AR devices, the method comprising a communication step performed by a computer system, the communication step comprising: transmitting, to one or more AR devices that are in communicative connection with the computing system, information relating to the identified object, wherein the information comprises a unique object identifier and object handling information (paragraph 0051, remote user may also receive other information from the local user's electronic device in response to the initiation of the communication session that is helpful in assisting the local user; this information may include information associated with the object, such as the name, model, part number, owner, serial number, or other unique ID, etc.; and historical information associated with the object, such as past communications sessions for help or service, operating specifications/parameters, and other real-time diagnostic data).

Regarding claim 9, Wright discloses wherein the method further comprises: determining, based on information stored in the computing system, a last known location of the identified object (paragraph 0044, historical data may be stored on a remote server in the cloud ); selectively transmitting said information only to one or more of the one or more AR devices that are known to be in a vicinity of the last known location of the identified object (paragraph 0087, device tracking (determining the position of the device within the environment), object detection and tracking (determining the position of known objects relative to the device), and/or 3D reconstruction (creating a digital 3D representation of the environment; paragraph 0027, Bluetooth device to wirelessly receive data from and transmit data to other Bluetooth devices).

Regarding claim 10, Wright discloses wherein the method further comprises: storing said location information in a memory device of the system (paragraph 0177, geolocation database with labels for all object at that location); or forwarding said information or part thereof to one or more other AR devices of the one or more AR devices (paragraph 0097, allows the local user to share a rough representation of the environment with the remote individual, thereby allowing the remote individual to navigate freely in the virtual representation and annotate anywhere within that environment).

Regarding claim 11, Wright discloses a non-transitory computer readable storage medium storing instructions that are executable by an augmented reality computing system that includes one or more processors to cause the system to perform a method as claimed (paragraph 0183).

	Regarding claims 12, 13, and 15, they are rejected based upon similar rational as above claims 1, 5, 9.  Wright further discloses an augmented reality computing system, hereinafter referred to as AR system, comprising: one more sensors (paragraph 0027, computer may have one or more sensors integrated with or coupled to the computer); one or more processors connected with the one or more processors (paragraph 0025, computer may include a processing unit) configured to: generate a three dimensional virtual model of at least a part of an environment surrounding the AR system based on information provided by sensors of the AR system (paragraph 0176, generate a rough 3D mapping of the environment, a rough 3D model of the environment may include many visual features describing the environment uniquely); detect a unique identifier of an object within the environment using said sensors (paragraph 0177, identify objects at that geolocation); determine a location of the object within the three dimensional model (paragraph 0038, extract visual features from the identified object, may include, geo-location data, e.g. when the object is located at a unique location).

	Regarding claim 14, Plummer discloses wherein the AR system is further configured to: receive an indication from a user of the AR device of an operating mode or one or more information selection criteria; and operate the AR device in an operating mode identified by a received indication or filter the received information according to a received indication of the one or more information selection criteria (paragraph 0097, respond to queries by the user to direct the user to specific locations in the store where selected items may be found).

Response to Arguments
Applicant’s arguments, see page 7, filed 07/08/2022, with respect to the rejection(s) of claim(s) 1-15 under 103, in view of Wright in view of Plummer have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of 103, Wright, Plummer, further in view of Chen.

Applicant argues the prior art cited fails to disclose amended claim language of "receiving user input data identifying one of the objects; determining whether the identified object is within a field of vision of the sensors; and based on the determination and the last known location of the identified object, displaying a navigational aid corresponding to the identified object". Examiner responds Plummer discloses paragraph 0082, a user interface of a mobile computing device or other computing device incorporated into the tracking system to input query data into a lookup process software program provided on the mobile computing device or other computing device. The human operator may input query data including, but not limited to, the identification number of the particular container or object, the date of delivery of container(s) or object(s), the lot or batch number of container(s) or object(s), the source of container(s) or object(s), kind of goods contained in the container(s) or the kind of the object(s), and/or other query data that is included in the record of one or more container(s) or object(s).
Applicant argues the prior art cited fails to disclose in response to receiving user input identifying a particular object, determining whether that object is within a field of vision of the AR system sensors.  Examiner responds Plummer discloses output data may be provided on a display screen of a mobile computing device (e.g., carried by a human operator or installed on a transport vehicle), including a list of the data contained in the record of the particular container(s) or object(s) (e.g., the identification number(s) of the containers or objects, source data, delivery date and time data, lot or batch data, identity of goods data, etc.), and a map of the pre-defined space with one or more location identifiers (e.g., pins or points) that identify the location of the container(s) or object(s); paragraph [0085] In some embodiments, and without limitation, the directions may be provided as a graphic display over images captured by a mobile computing device. The lookup process software may provide the human operator the option to receive directions as graphics overlaid on real-time image output provided to the screen display of the mobile computing device from an image sensor of the mobile computing device.  Wright discloses paragraph 0095, it may be desirable for the remote individual to navigate the space of the environment, provide annotations to the portions of the environment the user is not currently located and/or to guide the user to a desired location within the environment.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Todeschini et al., U.S. Patent Publication Number 2016/0171777 A1

Todeschini discloses generating a three-dimensional virtual model of at least a part of an environment surrounding the AR system based on information provided by sensors of the AR system (paragraph 0023, a graphic representative of the location of the device is created, an augmented reality system view of an area where the device is located is created); detecting unique identifier of respective object within the environment using said sensors (paragraph 0017, device to be located transmits a signal that uniquely identifies itself); determining locations of the objects within the three-dimensional model (paragraph 0021, AR reality system may determine and display the location of the target device in relation to the AR system using the AR reality system view); updating last known locations of the objects based on the determined locations receiving user input data identifying one of the objects (paragraph 0018, sensors may be used to update the location of the system and adjust the display accordingly); receiving user input data identifying one of the objects; determining whether the identified object is within a field of vision of the sensors (paragraph 0021, when the target device is outside the range of direct communication); and based on the determination and the last known location of the identified object, displaying a navigational aid corresponding to the identified object (paragraph 0021, AR system estimates the best route from the current location of the AR system to the target device and displays pointers or other directional indicators on the AR display to show the path; when the user with the AR system starts moving towards the target, the system updates its current location and provides navigational guidance through AR display ).


Paul, U.S. Patent Number 10,997,415 B2

Paul discloses generating a three-dimensional virtual model of at least a part of an environment surrounding the AR system based on information provided by sensors of the AR system (col. 7, lines 58-61, FOV generated based on images and/or video acquired by one or more camera of the mobile phone at a current location of the phone); 
detecting unique identifiers of respective objects within the environment using said sensors (col. 2, lines 46-49, tag is associated with an asset to be tracked within the environment of the system); 
updating last known locations of the objects based on the determined locations (col. 2, lines 49-51, known a location and orientation of the tag, may include multiple tags, with each tag being associated with and affixed adjacent to an asset); 
receiving user input data identifying one of the objects (col. 8, lines 20-21, query submitted by the user; figure 10); determining whether the identified object is within a field of vision of the sensors (col. 8, lines 11-20, FOV includes a visualization of the room in which the user wear the AR is located, this type of display that might be presented to the user when the asset is within the AR devices FOV); and based on the determination and the last known location of the identified object, displaying a navigational aid corresponding to the identified object (col. 8, lines 18-20, type of display that might be presented to a user on an AR device when the asset is within the AR devices FOV; col. 8, lines 31-35, type of display that might be presented to a user on an AR device when the asset is not within the FOV but is in the same room as the user; col. 8, lines 43-46, type of display that might be presented to a user on an AR device when the asset is neither within the AR device’s FOV nor in the same room as the user AR device); see also Figures 10-12.

generating a three-dimensional virtual model of at least a part of an environment surrounding the AR system based on information provided by sensors of the AR system; detecting unique identifiers of respective objects within the environment using said sensors; determining locations of the objects within the three-dimensional model; updating last known locations of the objects based on the determined locations receiving user input data identifying one of the objects; receiving user input data identifying one of the objects; determining whether the identified object is within a field of vision of the sensors; and based on the determination and the last known location of the identified object, displaying a navigational aid corresponding to the identified object.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Motilewa Good-Johnson whose telephone number is (571)272-7658. The examiner can normally be reached Monday - Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MOTILEWA . GOOD JOHNSON
Primary Examiner
Art Unit 2616



/MOTILEWA GOOD-JOHNSON/         Primary Examiner, Art Unit 2616